Citation Nr: 0711637	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-25 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for low back syndrome, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) status post 
fracture of the 5th finger, right hand.  

3.  Entitlement to an increased (compensable) rating for 
surgical scars, hammertoes, bilateral, and bunionectomy.  

4.  Entitlement to an increased (compensable) rating for a 
ganglion cyst, right wrist.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
May 1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004, rating decision of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for the aforementioned claims.  By rating decision of June 
 2005, the rating for chronic low back syndrome was increased 
from a noncompensable rating to a 10 percent rating, 
effective December 2003.  The United States Court of Appeals 
for Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  Therefore, the claim for an increased rating for 
chronic low back syndrome is still in appellate status.

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record and is associated 
with the claims folder.  

The issues of entitlement to an increased (compensable) 
rating status post 5th finger, right hand, entitlement to an 
increased (compensable) rating for surgical scars, 
hammertoes, bilateral, and bunionectomy, and an increased 
rating for chronic low back syndrome being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's ganglion cyst is productive of no disablement; 
the ganglion cyst has resolved.  


CONCLUSION OF LAW

The criteria for a compensable rating for ganglion cyst to 
the left wrist have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, 4.118 Diagnostic Codes 5215, 
7819, 8715 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in January 2004, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for increased rating claims.  In view of this, 
the Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

As previously stated, the claimant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary for the assignment of an 
effective date.  Despite the inadequate notice provided to 
the claimant, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is against the claim on appeal, any question as 
to the assignment of an effective date is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, and 
testified at a videoconference hearing before the undersigned 
VLJ in September 2006.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


Increased Rating

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  If there is no specific Diagnostic Code for the 
veteran's disability, it is rated by analogy. 38 C.F.R. § 
4.20.

Ganglions are rated as skin disorders under 38 C.F.R. § 
4.118, Diagnostic Code 7819 (benign skin neoplasms).  They 
are rated as disfigurement of the head, face, or neck, 
(scars) (DC 7801, 7802, 7803, 7804, or 7805), or impairment 
of function.  Limitation of the wrist is rated under 
Diagnostic Code 5215.  Palmar flexion limited in line with 
the forearm warrants a 10 percent rating.  Dorsiflexion less 
than 15 degrees warrants a 10 percent rating.  

Under 38 C.F.R. § 4.71, Plate I (2006), the standard range of 
motion for the wrist is extension from 0 to 70 degrees, 
palmar flexion from 0 to 80 degrees, forearm pronation 0 to 
80 degrees of, forearm supination 0 to 85 degrees, ulnar 
deviation from 0 to 45 degrees, and radial deviation from 0 
to 20 degrees.

The RO has rated the veteran under Diagnostic Code 8715, 
paralysis of the medial nerve.  A 10 percent evaluation is 
assigned for mild incomplete paralysis of the minor or major 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the minor extremity, and a 30 percent 
rating is warranted for moderate incomplete paralysis of the 
median nerve in the major extremity.  A 40 percent rating 
requires severe incomplete paralysis of the median nerve in 
the minor extremity, and a 50 percent rating is warranted for 
severe incomplete paralysis of the median nerve in the major 
extremity.  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540.  It is 
noted that the veteran is right-handed. 

In every instance where the schedule does not provide a zero 
percent evaluation for the diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Although the veteran asserts that he has pain and giving out 
of his wrist, the Board notes that when examined in April 
2005 and June 2006, the veteran stated that he had a ganglion 
of the right wrist, but it no longer bothered him.  The 
examiner indicated in both examinations that the objective 
data did not exist to support a diagnosis of a right wrist 
ganglion.  Since the veteran does not have a right wrist 
ganglion cyst, it naturally follows that his current 
complaints are not due to the service-connected ganglion 
cyst.  

As the medical evidence shows that the service-connected 
condition has resolved, a compensable rating for the service-
connected condition not warranted.  


ORDER

A compensable rating for ganglion cyst, right wrist, is 
denied.  


REMAND

Further development is needed in this case.  The veteran was 
seen on an outpatient treatment basis in May 2006.  He 
complained of burning sensation for years in the toes of both 
of his feet.  The condition was aggravated by weightbearing 
and when he wore dress shoes.  He underwent VA examination in 
June 2006.  During that examination, it was noted that he had 
degenerative joint disease of each foot.  It is not clear 
whether the apparent neuropathy and/or degenerative joint 
disease of the feet are related to the veteran's hammertoes 
and bilateral bunionectomy.  The examiner should provide an 
opinion in this regard.  The examiner should also state the 
impairment specifically caused by the service-connected 
residuals from bilateral hammertoes and bunionectomy, to 
include the surgical scars.

Additionally, the June 2006 VA examination also revealed the 
veteran had constant numbness and tingling along his right 
hand.  The diagnosis was right little mallet finger with 
ulnar sensory.  When examined in 2005, however, the examiner 
stated that there was evidence of right ulnar sensory 
neuropathy but that he could not relate it to the service-
connected right little finger.  Clarification is needed to 
determine all impairment from the service-connected finger.  

Further, the June 2006 VA examination indicated that the 
veteran has been treated by a chiropractor for his low back 
syndrome.   The veteran should be contacted and those records 
should be obtained.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary for the assignment of an effective date if 
a higher rating is awarded.   In the present appeal, the 
appellant was not provided with this type of notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The veteran should be contacted and 
after obtaining an appropriate release of 
information, he should provide the name 
and address of his chiropractor and the 
chiropractor's records for treatment of 
the veteran's low back syndrome should be 
sought by the RO, obtained, and 
associated with the claims folder.  

3.  The veteran should undergo VA 
neurological examination of his feet and 
his right hand, specifically his right 
5th finger.  All indicated studies should 
be reformed. The examiner, after fully 
evaluating the veteran, should provide a 
VA opinion, indicating, whether it is at 
least as likely as not, that the 
veteran's neurological findings, if any, 
are related to his right 5th finger 
condition and his bilateral hammertoes 
and bunionectomy.  If related, the 
examiner should comment on the severity 
of the veteran's extremity neuropathy, 
including whether it causes or is 
analogous to mild, moderate, or severe 
incomplete paralysis of the nerves of the 
feet and/or hand or complete paralysis of 
the affected nerves.  

Irrespective of whether there are 
neurological symptoms related to the 
service-connected conditions, the 
examiner should specifically list all 
impairment caused 1) by the veteran's 
service-connected residuals of a fracture 
of the right 5th finger and 2) by the 
residuals of bilateral hammer toe and 
bunionectomy, to include all associated 
scars.  A rationale for any opinion made 
should be provided.

4.  The aforementioned evidence should be 
reviewed and considered in the claims.  
If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case.  He 
should be provided an appropriate period 
of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


